Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder
Claims 11-18 were previously withdrawn as being directed to a non-elected species.  Because the claims drawn to the elected species have been deemed to be allowable, the non-elected species and claims drawn thereto have been rejoined in sequence for examination.  In the instant case, all previously withdrawn claims (Claim 11-18) directed to non-elected species have been rejoined for examination herein.
Because all claims previously withdrawn from consideration have been rejoined, the species election requirement as set forth in the Office action mailed on 10/15/2022 is hereby withdrawn. In view of the withdrawal of the species election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Allen Turner on 07/14/2022.
The claims have been amended as follows:
1. (Currently amended) A cultivated crop plant having a reduced level of functional wild-type AIP10 protein in comparison to a wild-type cultivated crop plant, wherein the cultivated crop plant comprises: a silencing RNA construct directed to AlP10 mRNA, an artificial microRNA directed to AlP10 mRNA, or a genome editing construct directed to an AIP10 gene, wherein the AlP10 protein comprises peptides having at least 90% sequence identity with SEQ ID NO: 39 and SEQ ID NO: 40 and wherein the reduced level of functional wild type AIP10 protein is reduced by expression of the silencing RNA construct, the artificial microRNA or genome editing construct.

3. (Currently amended) A seed or plant cell having a reduced level of functional wild-type AIP10 protein derived from the cultivated crop plant of claim 1, wherein the reduced level of functional wild type AIP10 protein is reduced by the silencing RNA construct, the artificial microRNA or genome editing construct. 

4. (Currently amended) A seed or plant cell having a reduced level of functional wild-type AIP 10 protein derived from the cultivated crop plant of claim 2, wherein the reduced level of functional wild type AIP10 protein is reduced by the silencing RNA construct, the artificial microRNA or genome editing construct. 

20. (Currently amended) The recombinant vector of claim 5, .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be free of the prior art.  The closest prior art is La Rosa et al. (US 20040031072 A1), which teaches constructs for the expression of polypeptides including SEQ ID NO:156344, which shares 100% identity with the instant SEQ ID NO:30.  However, La Rosa et al. does not disclose the claimed inventions using silencing or CRISPR constructs to reduce levels of AIP10 as a single embodiment and the teachings of La Rosa et al. in view of the teachings of the prior art do not otherwise render the claimed inventions obvious.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES LOGSDON/Primary Examiner, Art Unit 1662